DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16726464, filed 12/24/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Allowable Subject Matter
Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:
The closest prior art is Gao et al. (U.S. Patent Publication 20190385530 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein: the second transistor and the third transistor are turned on respectively in response to the first scan signal and the second scan signal during an image transition mode and an active period 15of a low frequency mode, the second transistor is turned on in response to the first scan signal and the third transistor is maintained turned off in response to the second scan signal during a blank period of the low frequency mode, the second transistor receives a first blank data signal through the data line during the 20blank period of a low frequency mode and receives a second blank data signal different from the first blank data signal through the data line during the image transition mode.", in the context of the rest of the claimed limitations.
	Claims 2 – 12 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120062536 A1 Par et al. discloses OLED circuit structure on Fig. 6.
US 20150262526 A1 Park et. al. discloses circuit structure on Figs 5, 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693